Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 6/22/22.  
Claims 1-10 are pending in this application and are being examined in this Office Action.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 7 are indefinite because of applicant’s new claim language “suitable for gram-level production” and “water is slowly poured into the reaction solution to stop the reaction”. The specification doesn’t define the metes and bounds of “suitable for gram-level production” and “water is slowly poured into the reaction solution to stop the reaction” such that one would know what is included and what is excluded in a “suitable” process that is “suitable for gram-level production” and what rate of water addition would read on “water is slowly poured into the reaction solution to stop the reaction”.  Appropriate clarification is required. 

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patra et al. (Angewandte Chemie, 2016, 55(27), 7751) (also see Supporting Information).
Applicant Claims
The instant claims are drawn to:

    PNG
    media_image1.png
    751
    562
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    136
    554
    media_image2.png
    Greyscale


Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Patra et al. teaches the synthesis of artepillin C (Supporting Information, page S46):

    PNG
    media_image3.png
    506
    510
    media_image3.png
    Greyscale


The synthesis is two steps.
For the first step if follows the same synthesis as “General procedure F for ortho prenylation of phenol derivatives” (Supporting Information, page S46):
“A two neck round bottom flask with a magnetic stir-bar, was charged with 6-SM (0.5 mmol, 89 mg) and under inert atmosphere dry toluene (15 mL) was added. NaH (1.5 mmol) was added portion wise under positive pressure of nitrogen at 0 °C with continuous stirring for 15 min. After dropwise addition of prenyl bromide (1.5 mmol, 153 μL) by syringe the flask was allowed to come to room temperature slowly. The reaction mixture was stirred overnight at room temperature. After removal of toluene in vacuo, the reaction mixture was acidified with 1 M HCl (15 mL). This solution was extracted with EtOAc (15 mL x 3). The combined organic extract was washed with brine, dried over Na2SO4, concentrated in vacuo and purified by column chromatography to provide 12-SM.” (Supporting Information, page S46, step 4) The yield was 49% (Supporting Information, page S46, reaction scheme step 4, first reaction step).
Petra et al. teaches a reactions time of overnight stirring and a molar ratio of 6-SM to prenyl bromide of 1:3 (this corresponds to applicant’s compound A and 3,3-dimethylallyl bromide with a molar ratio of 1:3) (Supporting Information, page S46, general procedure F).
For the second step, “General procedure E was followed for ester hydrolysis to provide Artepillin C, 12. White solid. Eluent: petrolium ether/ ethyl acetate (70/30 v/v).” (Supporting Information, page S46 scheme step 4, last reaction step). The yield was 92% (Supporting Information, page S46, reaction scheme step 4).
Step 4: General procedure E for ester hydrolysis:
“A round bottom flask with a magnetic stir-bar, was charged with 6-SM (0.5 mmol, 89 mg) and LiOH.H2O (3 mmol, 126 mg). MeOH (8 mL), THF (4 mL) and H2O (2 mL) were added and the reaction mixture was stirred for 18 h at room temperature until TLC indicated the completion of hydrolysis. The MeOH and THF were removed and the resulting residue was diluted with H2O (10 mL) and EtOAc (15 mL). After acidification with 6 M HCl (5 mL), the solution was extracted with EtOAc (15 mL x 3). The combined organic extract was washed with brine, dried over Na2SO4 and concentrated in vacuo to provide pure hydrolyzed product, 6 as white solid. Yield 92%” (Supporting Information, page S43)
Petra et al. exemplifies gram scale and large scale productions for some of their synthetic reactions (page S6, second paragraph; page S43, “Step 2”; page S44, “Step 2”; page S46, “Step 2”; page S47, “Step 2”)
With regard to applicant’s limitation for “water is slowly poured into the reaction solution to stop the reaction”, the examiner maintains this limitation is met since Petra et al. teaches the addition of 1 M HCl solution (15 ml) to the reaction mixture after overnight stirring and because a 1M HCl solution is an aqueous water solution. Thus absent evidence to the contrary that the acidic water solution was added quickly, this limitation is met. Even if it does not, it would be obvious to add water slowly to stop the reaction since the reaction is sensitive to water and/or air, as shown by the reaction being performed under nitrogen in an inert atmosphere and because a careful and slow addition of the acidic aqueous solution to the reaction mixture is common in the handling of corrosive reagents and an obvious optimization step.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Patra et al. is deficient in the sense that it does not teach applicant’s particular reaction time (72 hours to 90 hours), purity (95%), molar ratio (compound A and 3,3-dimethylallyl bromide in the range of 1:0.5 to 1:2.5) and large scale of the reaction.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However, it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of reactions times, purities, molar ratio and scale of the reaction, to provide the best effective variable depending on the results desired. Because, Petra et al. teaches a reactions time of overnight stirring, the formation of a pure white solid, a molar ratio of 1:3  (for compound A and 3,3-dimethylallyl bromide) and the ability to increase production to large gram scale productions in some of their synthetic reactions, the examiner asserts that the reactions times, purities, molar ratios and scale of the reaction are art recognized result-effective variables. Thus, it would be obvious in the optimization process to optimize the reaction times, purities, molar ratios and scale of the reaction, since it is standard procedure to vary the reaction times and scale of the reaction (amount of reagents used) and to optimize the purities and molar ratios of the reagents. The applicant does not show any unusual and/or unexpected results for the limitations stated. Note that the prior art provides the same effect desired by the applicant, the formation and purification of both artepillin C and an intermediate of artepillin C, in two process steps.
Additionally, it appears that one of the differences between the art and the claims is that the claims require a scaled up process. Another rationale for finding such claims obvious comes from In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) which teaches that a "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).  

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s argument that “In the light of the that the intermediate of artepillin C will be degraded into another compound if the reaction time is too long, in the present application, the Applicant specifically limits the first reaction time to a certain range without causing degradation in the intermediate of artepillin C” and applicant’s arguments for applicant’s amendments to claims 1 and 7.
The examiner does not agree with applicant’s arguments. Applicant’s arguments for the patentability of applicant’s amendments have been addressed in the previous 103 rejection in this office action. Furthermore, with regard to long reaction times which contribute to the intermediate of artepillin C being degraded, the art teaches a reaction time of overnight stirring (typically 12-24 hours), which might prevent the intermediate from being degraded. Furthermore, degradation of intermediates are typically dependent on a myriad of interconnected factors such as reaction time, temperature, pressure, solvents, reagent amounts, molar ratios, etc., and not merely on one factor such as the reaction time.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658